Citation Nr: 1339891	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-16 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial rating higher than 10 percent for irritable bowel syndrome.  

3.  Entitlement to an initial rating higher than 10 percent for a cervical spine disability.  

4.  Entitlement to an initial rating higher than 10 percent for a thoracolumbar spine disability with radiculopathy into the left lower extremity.  

5.  Entitlement to a compensable initial rating for lateral epicondylitis, right elbow.  

6.  Entitlement to a compensable initial rating for lateral epicondylitis, left elbow.  

7.  Entitlement to a compensable initial rating for right knee status post arthroscopy torn medial meniscus.  

8.  Entitlement to a compensable initial rating for a left ankle strain.    


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on several periods of active duty, from November 1992 to May 1993, September 1995 to April 1996, October 2001 to May 2002, and from July 2005 to March 2009.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.        

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  No relevant evidence has been added to either claims file since the most recent supplemental statement of the case (SSOC) in November 2012.  

The claims for higher initial ratings are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In his April 2010 substantive appeal, the Veteran indicated an interest in seeking a higher disability rating for a service-connected right ankle disorder (not currently on appeal).  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over the issue.  It is therefore referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current ringing in his ears is related to his service.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, tinnitus was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).   As service connection is granted herein for tinnitus, there is no reason to further discuss the impact of the VCAA on this issue, as there can be no prejudice to the Veteran.  

Service Connection

The Veteran claims service connection for tinnitus.  He contends that he incurred the disorder due to acoustic trauma during active service.  The RO denied the Veteran's claim in the September 2009 rating decision on appeal.  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this matter, the evidence demonstrates that the Veteran experienced acoustic trauma during service, experienced tinnitus during service, has continued to experience tinnitus since service, and currently has tinnitus.  

The evidence demonstrating current tinnitus is found in the Veteran's lay statements of record dated since his original claim to service connection in October 2008, while still on active duty, which attest to experiencing tinnitus.  The Board finds the Veteran competent to offer such evidence because tinnitus - ringing in the ears - is an observable symptom about which he can testify.  Tinnitus is the type of disorder that is diagnosed by its unique and readily identifiable features, and is associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is not a determination "medical in nature" and is capable of lay observation).  The Board notes that June and September 2009, and July 2010 VA compensation examination reports of record note the diagnosis of tinnitus, moreover.      

The evidence indicating in-service acoustic trauma consists of service personnel records and the Veteran's lay statements noted in VA examination reports of record.  The Veteran contends that he experienced ringing in his ears during service as the result of exposure to acoustic trauma pursuant to his duties in the army.  A September 2009 VA examination report addressing traumatic brain injury indicates that the Veteran believes that several symptoms, to include ringing in his ears, resulted from multiple demolition blasts of land mines while he served in Kosovo.  The Veteran is competent to attest to loud noises and ringing in his ears, both of which are observable, so the Board finds his lay statements to be of probative value.      

The Board must now determine whether the record supports the Veteran's contention that his in-service acoustic trauma and tinnitus symptoms relate to his current tinnitus.  

On the one hand, the only medical professional to offer an opinion on the Veteran's claim to medical nexus stated that the Veteran's tinnitus was likely not related to service.  In the July 2010 VA report, the examiner found tinnitus unrelated to service based on statements by the Veteran which the examiner regarded as inconsistent - particularly statements by the Veteran in June 2009, when he reportedly gave information regarding onset which differed from that offered in the July 2010 examination.  On the other hand, the Veteran has maintained since his claim in October 2008 that he has experienced tinnitus during and since service.  Thus, the evidence of record is conflicted on the ultimate question before the Board - i.e., whether service and tinnitus are related.  

Ultimately, the Board finds the evidence of record in favor of the assertion that the in-service acoustic trauma and tinnitus symptoms relate to the current tinnitus.  The Board finds that the Veteran has credibly claimed that he experienced tinnitus during service, particularly given that, as noted earlier, his original claim for service connection for tinnitus was proffered during a period of active service.  Although the Board finds probative value in the July 2010 opinion, its weight does not counter the Veteran's assertions to such an extent that would enable the Board to find a preponderance of the evidence against the claim.  As such, the lay and medical evidence regarding the issue of etiology is in equipoise.  It certainly cannot be said that a preponderance of the evidence demonstrates that the Veteran's tinnitus does not relate to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Further, the Board finds that in this case, where the disability is wholly observable by a lay person, and where the Board has found the Veteran credible in this matter, the requirement of medical nexus is obviated.  The Federal Circuit has explicitly rejected the view that medical evidence is necessarily required in every case when the determinative issue is etiology.  See Jandreau, 492 F.3d at 1376-77.    


Resolving reasonable doubt in the Veteran's favor, the Board finds that the current tinnitus is related to the acoustic trauma in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted.  


REMAND

The Board finds remand warranted for additional medical inquiry into the claims for higher initial ratings for neck, back, knee, ankle, elbow, and gastrointestinal (GI) disorders.  

Statements of record - to include assessments noted in recent VA and private treatment records, lay statements from the Veteran, and July 2010 and October 2013 assertions by the Veteran's representative - indicate that the service-connected disorders at issue in this appeal have worsened since the most recent VA compensation examinations over four years ago, in June 2009.  The evidence shows that since June 2009, the Veteran has undergone neck and back surgeries, and has complained of increased symptoms in his upper and lower extremities, and with his GI disorder.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To fairly judge the Veteran's claims, more recent medical inquiry is warranted.




While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent VA treatment records of file are dated 
in April 2012.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.  

2.  Schedule the Veteran for appropriate VA examinations.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this Remand.  The examiners are asked to provide a report addressing the current state of the Veteran's disorders.  

a).  With regard to the GI disorder, the examiner should comment on the extent of abdominal distress, to include whether it is constant and whether there is severe diarrhea and/or alternative diarrhea and constipation.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.

b).  With regard to the neck disorder, the examiner should detail range of motion in the cervical spine on forward flexion, extension, lateral flexion, and lateral rotation, and the extent to which pain on motion affects the measurements.  The examiner should also comment on whether the Veteran has ankylosis; whether he has in his neck area muscle spasm or guarding severe enough to result in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; whether he experiences incapacitating episodes from his cervical spine disorder due to associated intervertebral disc syndrome; and whether he has associated neurological impairment due to the cervical spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

c).  With regard to the back disorder, the examiner should detail range of motion in the thoracolumbar spine on forward flexion, extension, lateral flexion, and lateral rotation, and the extent to which pain on motion affects the measurements.  The examiner should also comment on whether the Veteran has ankylosis; whether he has in the thoracolumbar spine area muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; whether he experiences incapacitating episodes from his cervical spine disorder due to associated intervertebral disc syndrome; and whether he has associated neurological impairment due to the thoracolumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
  
d).  With regard to the bilateral elbows, the examiner should detail range of motion on flexion and extension, and the extent to which pain on motion affects the measurements.  The examiner should also comment on whether the Veteran has ankylosis or arthritis in his elbows.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5208.    

e).  With regard to the right knee disorder, the examiner should detail range of motion on flexion and extension, and the extent to which pain on motion affects the measurements.  The examiner should also comment on whether the Veteran has arthritis, ankylosis, recurrent subluxation, lateral instability, dislocated cartilage, tibia or fibula impairment, or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263. 

f).  With regard to the left ankle disorder, the examiner should detail range of motion on dorsiflexion and plantar flexion, and the extent to which pain on motion affects the measurements.  If limitation of motion is found, the examiner should comment on whether it is "mild" "moderate" or "marked."  The examiner should also comment on whether the Veteran has ankylosis or arthritis in his left ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271. 

In conducting the examinations and reports, each examiner should consider and refer to the Veteran's competent and credible lay statements of record describing any symptoms he may experience that relate to the service-connected disorders. 

3.  Review the medical reports requested above to ensure that the Remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a SSOC and afforded a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


